Name: Commission Regulation (EC) No 414/2003 of 5 March 2003 amending for the 15th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: international affairs;  European construction;  politics and public safety;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32003R0414Commission Regulation (EC) No 414/2003 of 5 March 2003 amending for the 15th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 062 , 06/03/2003 P. 0024 - 0025Commission Regulation (EC) No 414/2003of 5 March 2003amending for the 15th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Commission Regulation (EC) No 370/2003(2), and in particular Article 7(1), first indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation.(2) On 4 March 2003, the Sanctions Committee decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply and, therefore, Annex I should be amended accordingly.(3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 March 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 53, 28.2.2003, p. 33.ANNEXAnnex I to Regulation (EC) No 881/2002 is amended as follows:The following entries shall be added under the heading "Legal persons, groups and entities":- Islamic International Brigade (alias the Islamic Peacekeeping Brigade, the Islamic Peacekeeping Army, the International Brigade, Islamic Peacekeeping Battalion, International Battalion, Islamic Peacekeeping International Brigade);- Special Purpose Islamic Regiment (alias the Islamic Special Purpose Regiment, the al-Jihad-Fisi-Sabililah Special Islamic Regiment);- Riyadus-Salikhin Reconnaissance and Sabotage Battalion of Chechen Martyrs (alias Riyadus-Salikhin Reconnaissance and Sabotage Battalion, Riyadh-as-Saliheen, the Sabotage and Military Surveillance Group of the Riyadh al-Salihin Martyrs, Firqat al-Takhrib wa al-Istitla al-Askariyah li Shuhada Riyadh al-Salihin).